The judgment of the Supreme Court was entered, March 17th 1879,
Per Curiam.
The first section of the Act of March 11th 1836, Pamph. L. 76, is sufficiently broad to include all actions thereafter to be brought upon any record remaining therein, so as to dispense with filing a copy thereof; and although at that time the Act of 1835 was thought by some not to extend to recognisances for stay of execution, yet the Act of 12th March 1842, Pamph. L. 66, was a supplement to the Act of 1835, and was in terms a declarative statute. “ The second section of the act to which this act is a supplement is hereby declared to embrace all actions on bonds or recognisances of bail in error, or bonds for stay of execution.” The District Court of Philadelphia, in 1840, had decided in Baker v. Olwyne, 2 Miles 404, that a recognisance of bail in error was an instrument of writing for the payment of money under the Act of 1835. Of course a fortiori recognisances for stay of execution were within the act. The Act of 1842 was passed to relieve a doubt resting on the mind of the then excellent president of that court, which, however, was entertained by neither of his colleagues.
Judgment affirmed.